Citation Nr: 1222107	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-11 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, including as secondary to the service-connected posttraumatic stress disorder (PTSD) or as due to exposure to herbicides (Agent Orange). 

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to January 1970, including service in the Republic of Vietnam from March 1968 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hypertension, and granted service connection for PTSD and assigned that disability a 30 percent disability rating effective March 21, 2007.  In a March 2009 rating decision, the RO increased the disability rating for PTSD to 50 percent effective March 21, 2007.

In December 2010 the Board remanded the case for further development.

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  In light of the PTSD rating claim decision below, and other evidence on file, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.     

The issues of entitlement to service connection for hypertension, including as secondary to the service-connected PTSD or as due to exposure to herbicides (Agent Orange), and entitlement to TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Since March 21, 2007, the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations, due to obsessional rituals, near-continuous panic or depression affecting the ability to function independently, suicidal and homicidal ideation, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the Veteran's psychiatric disability is not productive of total occupational and social impairment.


CONCLUSION OF LAW

Since March 21, 2007, the criteria for a 70 percent schedular disability rating for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran's PTSD disability rating claim arises from his disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, and VA and private treatment records.  

The Veteran was afforded VA examinations regarding his claim for a higher initial disability rating for his PTSD.  The Board finds that in combination, the VA examinations obtained are adequate to decide the issue as they include examinations, and are predicated on a review of the complete record, to include the Veteran's service and post-service treatment records.  The examination reports show that VA considered all of the pertinent evidence of record, to include the statements of the Veteran.  Therefore, the Board finds that findings from these examinations are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the PTSD Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  The rating of a service-connected disability requires review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which disability rating to apply, the higher rating is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In evaluating the disability, the Board considers the potential for assigning one or more levels of rating-"staged" ratings-to account for any distinct periods of time when the evidence shows the Veteran may have experienced different levels of disability.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The Veteran's statements describing the symptoms of his service-connected PTSD are deemed competent evidence as he had knowledge of such facts and conveyed matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

In this regard, the Board is charged with the duty to assess the credibility and weight given to any evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  The Board has the responsibility to weigh and assess all of the evidence on file.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When considering whether lay evidence is satisfactory, the Board may properly consider such factors as the internal consistency or inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible. Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  

The Veteran's PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be evaluated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  

The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).

Under Diagnostic Code 9411, a 50 percent rating is warranted if the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

In rating the severity of the Veteran's psychiatric disability under the criteria listed above, psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. The GAF scale score assigned does not determine the disability rating VA assigns, but it is one of the medical findings employed in that determination, and it is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

As discussed below, during the relevant period beginning one year prior to March 21, 2007, VA records of treatment show that GAF scores have been assigned during the course of treatment, varying from 49 to 52.  GAF scores were also assigned at the time of June 2008 and January 2011 VA PTSD examinations by a psychologist, who assigned a GAF score of 60 each time.  Thus the description of symptomatology associated with the GAF score range within which these scores are found is relevant to this case.  

A GAF score from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM- IV.  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  Id.

The relevant evidence on file is contained in June 2008 and January 2011 VA examination reports and in VA treatment records during the period from mid-2006 to March 2011 showing treatment for psychiatric complaints.  

During the June 2008 VA examination the examining psychologist noted that the Veteran had been receiving VA outpatient treatment for PTSD and depressive disorder, not otherwise specified, since 2003.  The Veteran had symptoms in the past year for which he received treatment for depression that included Celexa medication with fair effectiveness.   The Veteran reported having several divorces as well as physical abuse of his first wife.  He reported he did not have any friends and did not trust people.  He participated in a narrow range of activities and lacked interest in new activities.  He had no history of violence or assaults.  The Veteran was currently employed full-time in maintenance work for the past year.  

On examination the examiner made a number of findings including that psychomotor activity was unremarkable, the Veteran was oriented times three, his thought process and content were unremarkable, and he had no delusions or hallucinations or inappropriate behavior.  The examiner made findings that the Veteran had no panic attacks, homicidal thoughts or suicidal thoughts.

The examination report contains a diagnosis of PTSD, chronic, and dysthymic disorder.  The report contains a GAF score of 60 for psychiatric symptoms.  The examiner opined that the dysthymic disorder was secondary to PTSD and thus not independently responsible for impairment.  The examiner commented that the Veteran reported a general detachment from people and indifference toward social relationships, and had frequent irritability and anger outbursts in family and other relationships.  He also reported an interest in only a narrow range of activities and had a lack of interest in any others.

During the January 2011 VA examination the Veteran reported he experienced his symptoms weekly to daily.  The examining psychologist recorded that the Veteran denied current mental health treatment and that the Veteran was retired since 2010, having been previously employed full-time in maintenance and repair all his life.  The Veteran indicated that he stopped working because he did not want to be around people, and due to stressful situations, his condition, and his age.  He reported that he and his wife of 13 years were very uncivil toward each other and could barely talk to each other, but he did get along with his grandchildren.

On mental status examination the Veteran was fully oriented, well-groomed, friendly, and cooperative.  He presented as moderately dysphoric with somewhat constricted affect as though in physical pain.  He denied having suicidal or homicidal intent, hallucinations, or delusions.  His attention, memory, and judgment appeared to be within normal limits.

The January 2011 VA examination report contains a diagnostic impression of "PTSD, chronic (by history)," and a GAF score of 60 (current).  The examiner opined that the Veteran's psychiatric disability due to PTSD was productive of reduced reliability and productivity due to PTSD symptoms and was not productive of signs and symptoms resulting in deficiencies in areas of judgment, thinking, family relations, work, mood, or school, or in total occupational and social impairment.

In addition to the evidence contained in the above discussed VA examination reports, during the appeal period, there are a number of VA treatment records dated from mid-2006 through March 2011 showing periodic outpatient treatment several times per year for PTSD symptoms.  These records reflect a variety of symptoms of varying severity.  The variety of symptoms included blunted/flattened affect, depressed mood, high level of irritability, very hypervigilant behavior, paranoid at night, memory deficits, and auditory hallucinations associated with hypervigilance in that the Veteran heard noises outside his home at night when nothing is there.  The VA treatment records show that GAF scores have been assigned, ranging from 49 to 52 during the period from mid-2006 through March 2011.  The following are illustrative of the evidence contained in the VA treatment reports during this period.  

When seen in January 2008 the Veteran underwent psychological testing with findings including a score of 40 on Beck Depression Inventory, suggesting a severe major depressive episode that was a component to his chronic PTSD.  At that time the Veteran endorsed the presence of intermittent, passive suicidal ideation, but he denied any current suicidal ideation, intent or plan.  The treating psychologist assigned a GAF score of 50.  The Veteran declined further psychotherapy intervention but agreed to continue supportive pharmacotherapy.  He reported he was working in maintenance at a prison and enduring significant job stress there.

In a July 2008 statement from a VA treating psychiatrist, she stated that the Veteran consistently had: a blunted affect, which was essentially a flattened affect, as well as the tendency to become circumstantial in thought process, impairment in short term memory, and most importantly, no social relationships outside his immediate family.  She also stated that the Veteran had great difficulty in work relationships due to becoming easily angered, irritable, and intolerant due to his PTSD.  She also stated that the Veteran had been having the psychotic symptom of hearing something outside his home at night, which was part of the hypervigilance and hyperstartle symptomatology of his PTSD.

The Veteran was last seen by VA for outpatient psychiatric treatment in March 2011.  At that time the Veteran reported he was still unable to work due to too much irritability around other workers, and stress in the workplace.  He reported having some discord with his wife.  On mental status examination the Veteran's affect was constricted and his mood was somewhat down but neutral for the most part.  Regarding the question of hallucinations/illusions, the treating psychiatrist found that the Veteran was very hypervigilant, edgy, and paranoid at night.  The report contains a diagnosis of PTSD and depression, not otherwise specified, and the psychiatrist assigned the Veteran's psychiatric condition a GAF score of 50.

Based on the foregoing evidence, and resolving any doubt in the Veteran's favor, the Board finds that his PTSD symptoms more nearly approximate the criteria for a 70 percent disability rating.  In reaching this decision, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  

Deficiencies in many of these areas have been demonstrated by the competent evidence in this case.  As just discussed, the VA treatment records, and statement by a VA treating psychiatrist dated in July 2008, reflect symptoms productive of occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The clinical evidence reflects impaired impulse control (such as unprovoked irritability); difficulty in adapting to stressful circumstances including at work; and an inability to establish and maintain effective relationships.  

The clinical treatment records reflect that the Veteran has significant difficulty in being able to work due to a high level of irritability and stress, which also has a very significant impact on his family relationships.  He has no social relationships outside of his family, and his relationship with his wife is greatly impaired.  There is some indication of psychotic symptoms of auditory hallucinations associated with his hypervigilance and hyperstartle symptoms of his PTSD.  There is some evidence of passive suicidal ideation during the appeal period, as well as diagnostic test findings indicating a severe major depressive episode in January 2008 as a component of his chronic PTSD.  

Most recently, when seen by VA for treatment in March 2011, the Veteran reported he was still unable to work due to irritability and stress.  At that time the treating psychiatrist assigned a GAF score of 50.  Notably, during VA treatment visits throughout the period from mid-2006 and March 2011, treating psychiatrists and psychologists assigned GAF scores that were all within the range of 49 to 52.  Moreover, since 2008 only GAF scores of 49 or 50 were assigned, reflecting serious symptoms (such as suicidal ideation), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.

Notably, the reports of VA examination in June 2008 and January 2011 by a VA psychologist assigned a GAF score of 60, reflecting moderate symptoms, with other findings suggestive of less severe symptoms of PTSD than as that reflected in the multiple VA treatment records dated between mid-2006 and March 2011.  In this case, the Board finds the comprehensive findings including diagnostic test findings contained in the many treatment records over this period of years to be internally consistent and thus more probative of the Veteran's condition due to his PTSD throughout that period from 2006 to the present.  

These VA treatment records and statement were generally the result of treatment and diagnostic testing by VA psychiatrists and psychologists, who had treated the Veteran over a long term and who were much more familiar with the Veteran's ongoing condition than the one VA psychologist who examined the Veteran in June 2008 and January 2011.  Because the GAF score and other findings of the two VA examinations are inconsistent with the remainder of the extensive clinical record, the Board finds these examination reports to be less probative than the clinical evidence otherwise on file.

Those comprehensive and consistent treatment records overall concluded with GAF scores predominantly of 49 and 50, indicating that the Veteran had serious symptoms or any serious impairment in social, occupational, or school functioning.  DSM- IV.  Those GAF scores and other findings discussed above support a finding of occupational and social impairment productive of deficiencies in most areas including work and family relations.  Findings regarding difficulty getting along with others at work and family, irritability, and bouts of anger, are also indicated.  All of these symptoms combine to result in an inability to establish and maintain effective relationships.  

Giving the Veteran's claim the benefit of the doubt, and as the evidence overall shows that there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood, the Board finds that the criteria for a 70 percent rating, and no more, for PTSD are met for the entire period of service connection.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The preponderance of the evidence, however, does not show that the Veteran's symptoms are productive of total occupational and social impairment due to such symptoms as identified under Diagnostic Code 9411.  Id.  That is, the evidence overall does not show that his PTSD is productive of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  There is no evidence of such symptomatology during the relevant period.  Thus, a disability rating in excess of 70 percent for PTSD is not warranted.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's PTSD, which is productive of the psychiatric symptoms discussed above and are specifically contemplated by the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

The Board has considered whether a further staged rating is appropriate.  However, the Board does not find that the evidence as discussed above warrants any additional schedular rating at any time such as to produce a staged rating.   


ORDER

A 70 percent rating for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

To assist in the determination of whether the Veteran is entitled to service connection for hypertension, in December 2010 the Board remanded the case to afford the Veteran an examination for the purpose of determining whether there is an etiological relationship between the Veteran's service and his claimed hypertension, including as secondary to the service-connected PTSD or as due to exposure to herbicides (Agent Orange).  

In that remand decision, the Board ordered that the examiner to examine the Veteran for his hypertension and then, based on that examination, to do the following: 
opine as to whether it is at least as likely as not that the Veteran's hypertension is related to or had its onset in service, or developed within one year of his discharge.  In responding to this inquiry, the examiner must acknowledge and discuss the impact, if any, of the Veteran's presumed in-service exposure to Agent Orange. The examiner must also state whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by his PTSD.

Review of the report of the responsive VA examination conducted in January 2011 shows that-with respect to the likelihood that hypertension was related to service-the examiner did not address the impact of the Veteran's presumed in-service exposure to Agent Orange.  The January 2011 VA examination report contains no mention of herbicides/Agent Orange.  Based on the foregoing, the Board finds the January 2011 VA examination did not adequately comply with the December 2010 remand instructions; and is therefore not adequate for rating purposes to decide the claim on appeal.  Therefore, the Board is without discretion and must remand the claim to ensure compliance with the remand instructions and obtain the needed opinion.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  The claim should be remanded to request an addendum to the January 2011 VA examination report for compliance as indicated below.

As noted in the introduction above, when evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  Here, the evidence suggests that the Veteran may be unemployed due, at least in part if not altogether, to symptoms of his service-connected PTSD, or in combination with his other service-connected disabilities.  

The last VA treatment record of March 2011 suggests that the Veteran is not working reportedly due to his psychiatric symptoms.  Moreover, there is no evidence to establish that the Veteran has a current employment that is more than part-time or marginal employment.  Marginal employment shall not be considered substantially gainful employment for purposes of determining entitlement to TDIU.  See 38 C.F.R. § 4.16(a).

Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  While the Board has jurisdiction over such issue as part and parcel of the Veteran's disability rating claim, further development is necessary for an appropriate adjudication of the TDIU aspect of such claims.  

On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disabilities on his employability.  After all appropriate development has been completed the Veteran's TDIU claim must be adjudicated.  

Finally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Since the claims file is being returned to the RO, the file should be updated to include VA treatment records compiled since the latest VA clinical records dated in November 2010.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Any private treatment records not on file and relevant to the TDIU claim should be obtained prior to any examination.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim for TDIU.

2.  Request that the Veteran identify any outstanding VA or private treatment records pertaining to his service-connected disabilities relevant to the TDIU claim.  Take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate these with the claims file.

3.  Notify the Veteran that he may submit statements from him and others describing fully the service-connected disabilities' symptoms and impact on his ability or inability to work.

4.  Refer the claims file to the examiner who conducted the January 2011 VA examination for hypertension, if that physician is available, otherwise refer to another appropriate examiner, for an addendum opinion as follows.  Based on a review of the claims file, including generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that any diagnosed hypertension is etiologically related to the Veteran's period of service to specifically include exposure to herbicide/Agent Orange in Vietnam.  
For purposes of providing this opinion the Veteran is presumed to have been exposed to herbicide/Agent Orange while serving in Vietnam.

The examiner must specifically acknowledge and discuss any reports of record by the Veteran that his claimed hypertension was first manifested during his period service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).

Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After the above actions, schedule the Veteran for an appropriate examination to determine entitlement to TDIU.  All indicated tests should be conducted.  The claims file must be made available and reviewed by the examiner.  In offering opinions, the examiner must acknowledge and discuss the Veteran's report of associated symptoms of service-connected disabilities and their impact on his ability to work.

The examiner should conduct any appropriate tests and studies required.  The examiner must provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either alone or in the aggregate, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  For this purpose, notify the examiner that the Veteran's service-connected disabilities currently consist of (a) PTSD; (b) tinnitus; and (c) bilateral hearing loss.  Note that if the requested opinion in number 4 above concludes that a hypertension disorder is likely related to presumed hypertension/Agent Orange exposure in service, then the examiner here should consider such hypertension disorder as one of the Veteran's service-connected disabilities for purposes of the TDIU query. 

All findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.

5.  Then readjudicate the appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


